J-S67020-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

ANTON COCHRAN

                            Appellant                    No. 926 EDA 2016


                   Appeal from the PCRA Order March 4, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0407551-2006


BEFORE: FORD ELLIOTT, P.J.E., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY RANSOM, J.:                            FILED OCTOBER 11, 2016

        Appellant, Anton Cochran, appeals from the order entered March 4,

2016, denying as untimely his second petition filed under the Post-

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        On March 29, 2007, Appellant was sentenced to life imprisonment,

following a jury trial resulting in his conviction for first-degree murder and

possession of an instrument of crime.1 Appellant did not file post sentence

motions or take a direct appeal.

        In August of 2012, Appellant filed his first petition for collateral relief.

Appellant’s petition asserted that he was entitled to relief based upon the

United States Supreme Court decision in Miller v. Alabama, 132 S. Ct.
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.§ 2502; 18 Pa.C.S. § 907
J-S67020-16



2455 (2012).2       While the petition was pending, in September of 2013,

Appellant also filed a petition for writ of habeas corpus, asserting that he

was being illegally held because there was no written sentencing order

authorizing his confinement.

       On November 13, 2014, PCRA counsel was appointed, and on February

20, 2015, counsel submitted a no merit letter pursuant to Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988). On March 9, 2015, the PCRA

court issued a Pa.R.Crim.P. 907 notice of its intent to dismiss Appellant’s

petition without a hearing.            On April 13, 2015, the court dismissed

Appellant’s petition and granted appointed counsel’s petition to withdraw.

       Appellant pro se filed a second petition for writ of habeas corpus on

November 11, 2015.           On January 21, 2016, the PCRA court issued a

Pa.R.Crim.P. 907 notice of its intent to dismiss Appellant’s petition without a

hearing.    On March 4, 2016, the PCRA court dismissed the petition as

untimely.     Appellant appealed pro se.         The PCRA court did not direct

Appellant to file a Pa.R.A.P. 1925(b) statement but issued a memorandum

opinion explaining its decision.

____________________________________________


2
  Miller rendered Pennsylvania’s mandatory scheme of life imprisonment for
first and second degree murder unconstitutional, as applied to offenders
under the age of eighteen (18) at the time of their crimes. Miller v.
Alabama, 132 S. Ct. 2455 (2012). Miller was not applicable to Appellant’s
petition as he was approximately 44 years of age when he committed the
murder.




                                           -2-
J-S67020-16



      Appellant raises the following issues, restated for clarity:

      1. Whether the PCRA court erred in dismissing his Habeas
         Corpus ad Subjiciendum petition as an untimely PCRA.

      2. Whether Appellant’s continued confinement is unlawful where
         there exists no lawful written judgment of sentence order
         authorizing his confinement in the Department of Corrections.

      3. Whether Appellant’s sentence of life imprisonment is unlawful
         as he was never charged with a prior homicide.

See Appellant’s Brief at 2.

      The standard of review regarding an order denying a petition under

the PCRA is whether the determination of the PCRA court is supported by the

evidence of the record and is free of legal error.         Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007).           We afford the court’s factual

findings deference unless there is no support for them in the certified record.

Commonwealth v. Brown, 48 A.3d 1275, 1277 (Pa. Super. 2012) (citing

Commonwealth v. Anderson, 995 A.2d 1184, 1189 (Pa. Super. 2010)).

      In his first issue, Appellant contends the PCRA court erred when it

reviewed his petition for writ of habeas corpus under the PCRA. Appellant’s

contention is incorrect.

      The PCRA is the “sole means of obtaining collateral relief and

encompasses all other common law and statutory remedies for the same

purpose…, including habeas corpus.” 42 Pa.C.S. § 9542. Both the PCRA and

the state habeas corpus statute contemplate that the PCRA subsumes the




                                      -3-
J-S67020-16



writ of habeas corpus in circumstances where the PCRA provides a remedy

for the claim. Commonwealth v. Peterkin, 722 A.2d 638, 640 (Pa. 1998).

      Here, Appellant challenges the legality of his sentence. Such a claim is

cognizable under the PCRA. See 42 Pa.C.S. § 9542 (providing that “persons

serving illegal sentences” may obtain relief under the PCRA); 6543(a)(2)(vii)

(providing relief where the sentence imposed is “greater than the lawful

maximum”).    Because the PCRA provides a remedy for Appellant’s claims,

the lower court was correct in treating the petition as a request for relief

under the PCRA.

      Therefore, we must next address the PCRA timeliness requirements.

The timeliness of Appellant’s petition implicates jurisdiction and may not be

altered or disregarded in order to address the merits of his claim.

Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa. 2007). Under the

PCRA, all petitions seeking collateral relief must be filed within one year of

the date the judgment of sentence becomes final. Id.

      Here, Appellant’s judgement of sentence became final thirty days after

the judgment of sentence was entered and the time for filing a direct appeal

had expired. Thus, his sentence became final on April 30, 2007. 42 Pa.C.S.

§9545(b)(3). Commonwealth v. Owens, 718 A.2d 330, 331 (Pa. Super.

1998) The instant PCRA was filed on November 11, 2015, more than seven

years after the judgment of sentence became final. The Appellant’s petition

is patently untimely, and for this court to have jurisdiction to review the




                                    -4-
J-S67020-16



merits of Appellant’s claims he must prove the applicability of one of the

exceptions to the timeliness requirement.

      There are three statutory exceptions:

      (i)    the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this
      Commonwealth or the Constitution or laws of the United States;

      (ii)  the facts upon which the claim is predicated were unknown
      to the petitioner and could not have been ascertained by the
      exercise of due diligence; or

      (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

42 Pa.C.S. § 9545(b)(1). Appellant has the burden of proving an exception

to the time bar. Commonwealth v. Hawkins, 953 A.2d 1248, 1253 (Pa.

2008).     In addition, a petition seeking relief pursuant to a statutory

exception must adhere to the additional requirement of filing the claim

within 60 days of the date the claim could have been first presented.              42

Pa.C.S. § 9545(b)(2).

      Here, Appellant’s petition does not assert or prove an exception to the

timeliness requirement.         Consequently, the PCRA court did not have

jurisdiction to review the merits of Appellant’s claims. Although the legality

of a sentence is always subject to review within the PCRA, claims must first

satisfy   the   PCRA’s   time    limits   or    one   of   the   exceptions   thereto.




                                          -5-
J-S67020-16



Commonwealth v. Taylor, 65 A.3d 462, 468 (Pa. Super. 2013). Thus, we

affirm the PCRA court’s denial of Appellant’s untimely PCRA petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2016




                                    -6-